Title: To James Madison from Tench Coxe, 16 March 1789
From: Coxe, Tench
To: Madison, James


Dear Sir
Philadelphia March 16th. 1789
A very long acquaintance with Col. Saml. Hanson, who will have the honor to deliver you this letter, and the respectability and number of testimonials of his merits, which he carries with him to New York have induced me to trespass on your friendship. He goes as a candidate for some public employment for which his talents may be thought equal, and I wish to give him a chance of your support. His character, &, I believe, his veiws are not unknown to the president. When he shall have delivered his letters for New York they will also be made known in a Way very honorable to him to the Gentlemen of the Senate. I feel a great deal of reluctance, Sir, in taking this liberty, but were you acquainted with my friend I am satisfied you would make the same effort to serve him with a gentleman for whom you entertain the same very respectful sentiments, as are entertained for you by, Sir—your mo. obedt. and mo. affecte. Servt.
Tench Coxe
